Citation Nr: 1709051	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  08-31 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent disabling for degenerative joint disease (DJD) of the right hip status post femoral head fracture (right hip disability), prior to May 20, 2015.

2. Entitlement to an initial compensable rating for right hip scar prior to May 13, 2016, and in excess of 10 percent disabling thereafter.

3. Entitlement to an effective date earlier than December 23, 2014, for the grant of service connection for right hip scar.

4. Entitlement to an effective date earlier than May 20, 2015, for the grant of special monthly compensation (SMC) based on loss of use of the right lower extremity.

5. Entitlement to service connection, to include on a secondary basis, for leg length discrepancy.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to August 1978.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from April 2007, May 2015 and June 2016 rating decisions of the Milwaukee, Wisconsin, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at an agency of original jurisdiction (AOJ) hearing in December 2008.  A copy of that transcript has been associated with the claims file.

In December 2015, the Board remanded this case and instructed the RO to obtain an addendum medical opinion to address the implicated 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5054 rating criteria for hip replacement.  The Board notes that the requested VA addendum medical opinion was obtained in May 2015 and has been associated with the claims file.  Accordingly, after reviewing the actions of the AOJ, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).
By way of history, the Board initially denied an evaluation in excess of 20 percent for the Veteran's right hip disability in a June 2010 Board decision.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court) and vacated in an April 2012 memorandum decision.  In a February 2013 Board decision, the Veteran's claim for an evaluation in excess of 20 percent for the service-connected right hip disability was denied and a separate 10 percent disability evaluation for limitation of motion (LOM) associated with the right hip disability was granted.  The February 2013 Board decision additionally remanded the Veteran's claim for TDIU.  Thereafter, the Veteran filed a timely appeal to the Court.

In an August 2013 Joint Motion for Remand (JMR) the parties agreed to vacate and remand the matter concerning the assignment of an evaluation in excess of 20 percent, but left the award of a separate 10 percent disability based on LOM undisturbed.  Following return of the case to the Board, a December 2013 decision granted an increased 30 percent disability rating for right hip disability, with no effective date assigned.  In addition, the December 2013 decision remanded the claim for TDIU for further development.  The RO assigned a May 16, 2008 effective date for the 30 percent disability rating for right hip disability in a December 2013 rating decision.  Thereafter, the Veteran appealed the effective date and the Board recharacterized the issue as an increased staged rating claim.  The Veteran additionally appealed the December 2013 Board decision to the Court and the claim for an evaluation in excess of 30 percent for right hip disability was remanded back to the Board for further development and consideration in a September 2014 JMR.  In accordance with the September 2014 JMR, in February 2015 the Board remanded the issue back to the RO for further development; the TDIU issue was additionally remanded.

During this time period, a May 2015 rating decision granted service connection for right hip scar effective December 29, 2014, and a non-compensable rating was assigned.  The rating decision additionally granted entitlement to SMC based on loss of use of the right lower extremity, effective May 20, 2015, and denied the Veteran's claim for service connection for leg length discrepancy, right lower extremity.  A May 2015 supplemental statement of the case (SSOC) continued the 30 percent disability rating for right hip disability, effective May 16, 2008, and denied the Veteran's claim for TDIU.  Additionally, a May 2015 statement of the case (SOC) denied the Veteran's claim for an effective date prior to May 16, 2008 for the assignment of a 30 percent disability rating for right hip disability.

In a November 2015 letter, the Veteran's representative asserted the following: entitlement to an earlier effective date of June 2, 2006, the date of the increased rating claim, for the assignment of a 30 percent disability rating for the right hip disability; an evaluation greater than 30 percent disabling for right hip disability; and TDIU.  The representative asserted that 38 C.F.R. § 4.67 necessitated separate ratings for limitation of abduction, LOM beyond 10 percent and inability to cross the legs, muscle atrophy and back pain.  The representative further requested extraschedular consideration and TDIU.

In a December 2015 Board decision, an earlier effective date of June 2, 2006 was granted for the assignment of a 30 percent disability rating for the Veteran's right hip disability.  In addition, as noted above, the Board remanded the issues of entitlement to an evaluation in excess of 30 percent for right hip disability as of May 16, 2008, and entitlement to TIDU for further development.  

A June 2016 rating decision rated the Veteran's right hip disability 90 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5054, effective May 20, 2015.  In effectuating this award, the RO discontinued the previous 30 percent rating pursuant to DC 5003-5255, and the separate 10 percent rating based on LOM pursuant to DC 5252.  The rating decision additionally granted entitlement to a separate evaluation for painful right hip scar and assigned a 10 percent rating effective May 13, 2016.

A June 2016 SSOC denied entitlement to an evaluation in excess of 30 percent disabling prior to May 20, 2015, and the Veteran's claim for TDIU remained denied.  A June 2016 SOC denied entitlement to an effective date prior to May 20, 2015 for the grant of SMC based on loss of use of the right lower extremity, and denied entitlement to an effective date earlier than December 29, 2014 for the grant of service connection for right hip scar.  The June 2016 SOC additionally denied entitlement to a compensable rating for right hip scar for the period from December 23, 2014 to May 13, 2016, and in excess of 10 percent disabling thereafter.  Finally, the SOC denied the claim for service connection for right lower extremity leg length discrepancy.

In an August 2016 VA Form 9, the Veteran specifically appealed the following issues: entitlement to an effective date earlier than May 20, 2015, for the grant of SMC based on loss of use of the right lower extremity; an effective date earlier than December 29, 2014 for the grant of service connection for right hip scar; a compensable disability rating prior to May 13, 2016 for right hip scar; and service connection for right lower extremity leg length discrepancy.  In addition, in a June 2016 letter, the Veteran's representative issued a response disagreeing with the June 2016 SSOC.  The representative asserted that the Veteran was entitled to an evaluation greater than 30 percent disabling for his service connected right hip disorder prior to May 20, 2015.  The representative further asserted entitlement to a separate compensable evaluation for muscle injury based on evidence of muscle atrophy of the right hip.  Lastly, the Veteran's representative disagreed with the continued denial of entitlement to TDIU. 

In a June 2016 Notice of Disagreement (NOD), the Veteran's representative asserted that the Veteran's right hip scar was visible at the time of a March 1979 rating decision.  Consequently, the representative asserted that the Veteran was entitled to an effective date consonant with the effective date of his right hip disability.  The Board notes that if the representative wishes to assert clear and unmistakable error in the March 1979 rating decision, she is free to submit such a claim with the AOJ.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Prior to May 20, 2015, the Veteran's right hip disability was not manifested by fracture of the surgical neck of the femur with false joint, fracture of the shaft or anatomical neck of the femur with nonunion, or functional impairment of the right hip disability that would be equally well served by an amputation with prosthesis.

2. Prior to May 13, 2016, the Veteran's right hip scar was not shown to be manifested by pain or instability; as of May 13, 2016, the Veteran's right hip scar was manifested by pain, but he was not shown to have more than one painful or unstable scar; the scar does not cause additional functional impairment of the affected area.

3. In September 1978, the Veteran filed a claim for "fractured hip" and "lacerations over right eye"; any implied claim of service connection for right hip scar residual was implicitly denied by the August 21, 1978 rating decision that granted a non-compensable rating for residuals of right hip fracture dislocation; no appeal was filed and no additional evidence was submitted within one year of the August 21, 1978 rating decision.

4. Prior to May 13, 2015, the Veteran's right hip scar was not shown to be manifested by pain or instability; thus he was not entitled to a separate compensable rating during that period on appeal.

5. The Veteran's SMC was granted sua sponte in a May 2015 rating decision based on a May 20, 2015 VA examination that found the Veteran's right lower extremity would be equally well served by amputation with prosthesis; prior to May 20, 2015, no competent medical evidence establishes that the Veteran's right hip disability demonstrated no effective function remained other than that which would be equally well served by amputation with prosthesis.

6. The Veteran's diagnosed functional right leg length discrepancy is proximately due to or the result of his service-connected right hip disability.  





CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 30 percent prior to May 20, 2015, for right hip disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.71a, DCs 5054, 5255 (2016).

2. The criteria for a compensable rating prior to May 13, 2016 for right hip scar are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.118, Diagnostic Codes 7800-7805 (2016).

3. The criteria for rating in excess of 10 percent as of May 13, 2016 for right hip scar are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.118, Diagnostic Codes 7800-7805 (2016).

4. The criteria for an effective date prior to May 20, 2015 for the grant of SMC based on loss of use of right lower extremity have not been met.  38 U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352, 3.400 (2016).

5. The criteria for service connection for functional right leg length discrepancy have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in July 2006 and May 2008 correspondences.  As noted in previous Board decisions, contrary to VCAA requirements, some of the VCAA-compliant notices in this case were provided after the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed Cir. 2006).  The timing deficiency was cured by readjudication of the claims in subsequently issued SOC and SSOC, most recently in a June 2016.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent June 2016 SOC and SSOC.  Regarding the Veteran's increased rating claims, the Board further notes that the July 2006 notice included information concerning establishing effective dates in the event of a successful claim.  As the appeal of ratings is a downstream issue, additional notice is not required.  38 C.F.R. § 3.159(b)(3) (2016); Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, VA has satisfied the duty to notify the Veteran.

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

The RO has also obtained VA medical examinations with respect to the Veteran's claims on appeal that occurred in September 2006 (hip), April 2009 (hip), May 2013 (hip, TDIU), May 2015 (hip), and May 2016 (scar, TDIU).  The Board has reviewed the examination reports and finds they are adequate to adjudicate the claims on appeal.  Additionally, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body, to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2016).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria required for that particular rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  When a reasonable doubt arises regarding the degree of disability, that reasonable doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, and the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Staged ratings are appropriate for an increase rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

When rating musculoskeletal disabilities on the basis of limited motion of a joint, VA must consider functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered only in conjunction with diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Where functional loss is alleged due to pain upon motion, the function of the musculoskeletal system and movements of joints must still be analyzed.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80 (1997).  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The regulations preclude the assignment of separate ratings for the same manifestations under different diagnoses.  The critical element is that none of the symptomatology for any of the conditions is duplicative of or overlapping with symptomatology of the other conditions.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1995).

1. Right Hip Disability

The Veteran filed a claim for a rating increase for right hip disability on June 2, 2006.  The Veteran's service-connected right hip disability has been evaluated 30 percent disabling from June 2, 2006 to May 20, 2015, pursuant to 38 C.F.R. § 4.71a, DC 5003-5255.  The Veteran additionally received a separate 10 percent disability rating for LOM from June 2, 2006 to May 20, 2015, pursuant to 38 C.F.R. § 4.71a , DC 5252.  As of May 20, 2015, the Veteran's right hip disability has been rated 90 percent disabling pursuant to 38 C.F.R. § 4.71a, DC 5054.  

The Board notes that the scope of the issue on appeal is the rating of the right hip disability between June 2, 2006 and May 20, 2015.  After a review of the evidence, the Board finds that a rating in excess of 30 percent disabling prior to May 20, 2015 is not warranted.  

Diagnostic Code 5255 pertains to impairment of the femur.  For malunion of the femur, a 10 percent rating is warranted for slight hip disability; a 20 percent rating is warranted for moderate hip disability; and a 30 percent rating is warranted for marked hip disability.  A 60 percent rating is warranted for fracture of the surgical neck with false joint or fracture of shaft or anatomical neck with nonunion, without loose motion, or weight bearing preserved with aid of brace.  An 80 percent rating is warranted for fracture of shaft or anatomical neck with nonunion, with loose motion (spiral or oblique fractures).  

Service treatment records show that the Veteran fractured his right hip during service and he was treated with open reduction of the hip and removal of the inferomedial aspect of the femoral head fragment.

In an August 2005 letter, a physician noted that the Veteran's right hip disability was "not really too bad at this time."  The right hip was found manifested by flexion to 90 degrees.  Pain was noted more in the left hip rather than the right hip.  In addition, internal and external rotation produced bilateral pain, more with the left hip than the right.  The Veteran's gait was noted as "all right."  The Veteran was not found to walk with a limp and he did not use an assistive device for ambulation.

During a September 2006 VA examination, the Veteran's right hip disability was manifested by flexion to 95 degrees with minimal pain at end  of range of motion (ROM), extension to 20 degrees, adduction to 20 degrees, abduction to 25 degrees, external rotation to 40 degrees, and internal rotation to 0 degrees.  No significant pain was reported while conducting ROM testing.  Radiographic examination revealed degenerative changes with loss of joint space and osteophyte formation, and deformity of the femoral head consistent with a previous fracture.  The Veteran reported right hip symptoms including soreness or achiness, weakness, stiffness, heat, instability and locking.  Pain was reported as constant and rated a three on a scale to ten.  Flare-ups were reported on a weekly basis associated with increased activity as well as weather changes, with duration of one to two days.  The Veteran further reported that he used a cane on occasion for ambulation, and denied the use of other assistive devices.  In addition, the Veteran reported leaving work in 2003 due to missing fifteen weeks as a result of back and hip pain, with five weeks attributed to right hip pain.  Lastly, the Veteran reported that his right hip impacted his daily activities due to an inability to do yard work and difficulty getting dressed, but that he could walk approximately one mile if he had to.  The examiner noted that the Veteran walked with a stiff gait but no appreciable limp, was able to heel and toe walk as well as tandem and reverse tandem walk.  The examiner further noted normal muscle strength.  No additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance or incoordination was found.  The Veteran was diagnosed with moderate degenerative changes of the right hip status post femoral head fracture.

A March 2007 VA medical record noted a generally normal but slightly antalgic gait.  The Veteran was further reported using a cane for ambulation.  In April 2008, the Veteran reported right hip pain that had not improved and which caused difficulty with sleep at times.

A May 2008 VA orthopedic consultation diagnosed the Veteran with stable "moderate to severe" degenerative osteoarthritis of the right hip.  The Veteran reported flare-ups that had occurred intermittently with certain activities and which affected his posterior, but that had recently affected his anterior right hip since the previous February.  The Veteran further noted increased pain with walking that was relieved by lifting his leg in certain positions.  The physician found the Veteran's right hip manifested by the following ROM findings: flexion to 90 degrees without significant pain, abduction to 20 degrees which was likely limited secondary to osteoarthritis impingement, internal rotation to 0 degrees with knee at 90 degrees, and external rotation to 30 degrees.  Radiological examination revealed a very large collar of osteophytes arising from the femoral head that impinged upon the joint space, particularly inferiorly, and narrowing of the cartilage space superiorly with subchondral sclerosis and marginal osteophytosis arising from the acetabular rim.  The Veteran stated that he was not interested in right total hip arthroplasty (RTHA) and that he felt he could manage with activity modification.

A September 2008 VA medical record evaluating the Veteran's back and right hip pain noted the Veteran was up and walking around but that he was unable to sit in a chair for an extended period of time due to pain.  He was noted to use a cane for ambulation and support while standing.  Moderate pain was noted over the right buttock and lateral right hip area.  No muscle spasm was found and the Veteran's muscle tone as noted good in both legs.  In addition, the examiner noted good ROM in both legs.

A January 2009 medical record shows that the Veteran reported being unable to walk sometimes due to his right hip disability.  The physician noted that the Veteran had a hard time bending over to put on his socks and shoes.  Strength was found normal in the lower extremities except for a profound left foot drop.  Muscle atrophy was found for the right calf versus the left calf.  The Veteran was noted to walk with a "hip type gait."  The Veteran was further noted to have difficulty with tandem walking.  In March 2009, a VA medical record shows that the Veteran was assessed to need RTHA which he declined.  

An April 2009 VA examination shows the Veteran's right hip disability manifested by flexion to 95 degrees with subjective pain, extension to 25 degrees limited by stiffness, adduction to 20 degrees with no pain, abduction to 25 degrees with terminal pain, external rotation to 40 degrees limited by stiffness, and internal rotation to 5 degrees limited by stiffness.  The examiner noted that the above ROM findings were conducted during a reported flare-up, and flare-ups reportedly occurred several times per month.  No additional, functional impairment due to pain, weakness, fatigability, incoordination or repetition was found.  An X-ray study revealed the following: a very large collar of osteophytes arising from the femoral head that impinged upon the joint space, particularly inferiorly; narrowing of the cartilage space superiorly with subchondral sclerosis and marginal osteophytosis arising from the acetabular rim; and a stable left femoral neck bone island.  The X-ray study was noted as showing stable "moderate to severe" degenerative osteoarthritis of the right hip.  The Veteran reported that he had not worked since 2003, and that his physician recommended he retire due to his back disability that was aggravated by sitting.  He further reported that his right hip disability limited his ability to take recreational walks but that he was able to do all his activities of daily living and that he liked to stay home.  The examiner noted that the Veteran reported not working primarily because of his back, but that he now stated that he he quit due to both his back and hip disabilities.  The Veteran was noted to walk with an antalgic gait that appeared to favor the right leg.  No leg length discrepancy was found upon measurement or by observation when standing.  

A January 2010 VA orthopedic consultation shows the Veteran's right hip was found to have progressively worsened since a 1977 motor vehicle accident (MVA), and that it had reached a "pinnacle" over the last three years.  The Veteran was noted to ambulate without use of a cane and that he was able to perform a single leg stance on his right leg.  Significant gluteal atrophy was noted and the Veteran's abductor strength was rated five on a scale to five.  Right lower extremity was found neurovascularly intact.  A radiological examination revealed severe osteoarthritis with deformity of the femoral head.  The Veteran was found to be a good candidate for RTHA. A January 2012 VA orthopedic physician diagnosed the Veteran with severe right hip degenerative joint disease confirmed by imaging studies.

During a May 2013 VA examination, the Veteran's right hip was manifested by flexion to 100 degrees with painful motion beginning at 90 degrees, extension  greater than 5 degrees with painful motion beginning at 5 degrees, abduction not lost beyond 10 degrees.  Repetitive use testing did not affect ROM and the Veteran was able to toe-out more than 15 degrees.  The examiner found functional loss of the hip and thigh due to less movement than normal, incoordination or impaired ability to execute skilled movements smoothly, pain on movement, instability, disturbance of locomotion, and interference with sitting, standing and or weight-bearing.  Muscle strength was found normal and no ankylosis was found.  Additionally, the examiner did not find malunion or nonunion of the femur, flair hip joint or a leg length discrepancy.  Lastly, the examiner determined that the functional impairment of the Veteran's right hip disability would not be equally well served by amputation with prosthesis.  The Veteran was noted to use a cane constantly and a walker regularly for ambulation, and he had a visibly altered and antalgic gait favoring the right hip preventing any kind of lifting or sustained standing or walking.  

A June 21, 2013 VA physical therapy medical record shows a diagnosis of right hip osteoarthritis and noted that the Veteran was awaiting total hip replacement arthroplasty.  The Veteran was noted to ambulate with severe gait compensation and used a single point cane for ambulation.  In August 2013 physical therapy records, the Veteran's pain and ROM were found improving and he was found able to comb his hair, tuck his shirt in behind his back and wash his back with consistent ease.  A September 2013 VA physical therapy medical record also shows a diagnosis of right hip osteoarthritis and that the Veteran had good progress in ROM and strength.  The Veteran was further noted to ambulate with severe gait compensation and used a single point cane and that he was awaiting RTHA.

A May 20, 2015 VA examiner found that functional impairment of the right hip disability was such that no effective function remained which would be equally well served by an amputation with prosthesis, which was shown by "a profound compensatory and antalgic gait pattern and external rotation of the right hip which interfered with the right lower extremity to provide proper balance and propulsion."  During the examination the Veteran could not internally rotate his right hip.  In addition, the examiner noted a bony block at 15 degrees external rotation with any attempt of passive or active internal rotation.  The examiner found that the internal and external rotation disabilities significantly affected the Veteran's gait and hip flexion.  Pain was noted for all ROM.  Additionally, loss of function and ROM was found after repetitive use testing.  The Veteran was also diagnosed with a functional leg length inequality based on evaluation of gait, pelvic tilt and measurement of leg length.  The Veteran reported chronic daily flare-ups with weight bearing activity requiring rest in a semi-recumbent position for comfort.  Flare-ups reportedly required one to two days to resolve.  Pain was also reported to cause LOM.  Pain, weakness, fatigability or incoordination was found to significantly limit functional ability with repeated use over a period of time.  The examiner also found that the Veteran's right hip disability resulted in instability of station, disturbance of locomotion, interference with sitting, and interference with standing.  A reduction in muscle strength was found entirely related to the right hip disability.  Muscle testing on a scale to five, with five rated as normal revealed the following: flexion rated at four; extension rated at four, and abduction rated at three.  The examiner additionally found muscle atrophy due to the right hip disability located at the right lower extremity.  

Based on the examination results, the May 20, 2015 examiner opined that the Veteran's right hip disability was more closely analogous to DC 5054 for "so severe residuals of painful motion or weakness such that the Veteran was required to use crutches or other assistive devices."  Following the May 2015 VA examination, the Veteran's right hip disability was rated 90 percent disabling pursuant to DC 5054.

After review of the evidence of record, the Board concludes that a rating in excess of 30 percent prior to May 20, 2015 is not warranted.  The evidence above shows that that the Veteran's femur is impaired, however, there is no evidence of fracture of the surgical neck of the femur with false joint, fracture of the shaft or anatomical neck of the femur with nonunion.  As such, ratings of 60 percent or higher are not warranted under DC 5255.  

The Board also considered whether the Veteran's right hip disability warranted an increased rating under any Diagnostic Code pertaining to the hip, including Diagnostic Codes 5250 through 5254.  38 C.F.R. § 4.71a (2016).  The Board finds that Diagnostic Codes 5250 for ankylosis of the hip and 5254 for flail joint of the hip are not applicable because the evidence does not show that the Veteran's right hip disability had been manifested by ankylosis of the hip or flail joint of the hip during this period on appeal.  

In addition, the Board has considered Diagnostic Codes 5251, 5252 and 5253 for LOM.  As noted above, during this period on appeal, the Veteran was in receipt of a separate 10 percent disability rating based on LOM pursuant to DC 5252.  While separate disability ratings may be assigned for distinct disabilities resulting from the same injury, this may be done so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In any event, the Veteran's right hip disability was not manifested by flexion limited to 10 degrees, abduction lost beyond 10 degrees, or an inability to cross legs or toe-out.  Additionally, the highest rating available under DC 5251 is 10 percent, and the highest rating available under DC 5253 is 20 percent.  Thus, ratings pursuant to LOM would not provide the Veteran with a more beneficial rating.  

In addition, a rating under DC 5003 cannot be combined with a rating based on LOM.  Therefore, no higher or separate rating is warranted pursuant to DC 5003.  Regardless, rating the Veteran's right hip disability under DC 5003 and 5010 for arthritis does not provide the Veteran with a more beneficial outcome as the highest rating available is 20 percent.  

The Board has also considered whether the Veteran's right hip disability warranted an increased rating under DC 5054.  However, VA examinations during this time period specifically found that functional impairment of the Veteran's right hip disability would not be equally well served by an amputation with prosthesis.  The Board recognizes that the Veteran was assessed to be a good candidate for RTHA during this time period.  However, the record shows that the Veteran declined and/or did not proceed with this procedure during this period on appeal for various reasons including the Veteran's report that he could manage with a modification in activities.  Additionally, medical treatment records during this period on appeal, including physical therapy records, showed some improvement in strength and ROM.  

The Board further recognizes the Veteran's assertion that the May 20, 2015 VA examiner's finding that the Veteran's right hip disability would be equally well served by an amputation with prosthesis was based on symptoms of his right hip disability, notably his gait pattern and his inability to control his balance and propulsion.  The Board further recognizes the Veteran's assertion that these same symptoms were present prior to the May 20, 2015 examination; thus warranting an earlier effective date for the assignment of the higher 90 percent disability rating.  However, the Board notes that the examiner's opinion was based on a culmination of multiple symptoms of the right hip disability including ROM findings, functional leg length discrepancy, pain, chronic flare-ups, weakness, fatigability and incoordination, reduction in muscle strength, and malunion with marked right hip disability.  Further, many of those symptoms were not found prior to the May 2015 VA examination.  Most notably, the May 2013 VA examiner did not find reduced ROM after repetitive use testing, reduced muscle strength, and leg length discrepancy.  More importantly, while the May 2013 VA examiner did find the Veteran had a visibly altered and antalgic gait that prevented any kind of lifting or sustained standing or walking, and that he required the use of a cane for ambulation (symptoms that the Veteran asserts demonstrates loss of use), the examiner explicitly opined that the Veteran's right hip disability would not be equally well served by amputation with prosthesis.

While the Veteran is competent to report his symptoms and functional limitations, he is not competent to provide a medical opinion in this case.  The issue of whether no effective function remains other than that which would be equally well served by amputation is medically complicated, requiring knowledge and training in the overlap of multiple symptoms of the right lower extremity.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4; Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  

Accordingly, the Board finds the VA examinations the most probative evidence of record as to functional impairment and whether the Veteran's right hip disability would be equally well served by amputation with prosthesis; thus, the Board finds that an analogous rating under DC 5054 is not warranted prior to May 20, 2015.

Lastly, the Board recognizes that the Veteran has asserted a separate rating for muscle atrophy and back pain.  However, prior to May 20, 2015 the Veteran's right hip disability was not been manifested by muscle atrophy as evidenced by the following: the September 2006 VA examination noting normal muscle strength; the April 2009 VA examination noting normal muscle bulk and tone; and the May 2013 VA examination noting normal muscle strength.  The Board does note that a January 2010 VA orthopedic consultation record shows a finding for muscle atrophy; however, that finding was limited to the Veteran's gluteal region and the physician further found normal abductor strength and an intact neurovascular right lower extremity.  In further consideration of later findings of normal muscle strength associated with the Veteran's right hip disability, the Board finds that a separate rating based on muscle atrophy is not warranted during this period on appeal.  

With regard to a separate rating for back pain, the Board notes that the Veteran is not currently service-connected for a lumbar spine disability.  See April 2007 rating decision denying service connection for degenerative disc disease of the lumbar spine either direct or secondary to the service-connected right hip disability.

Accordingly, for the period on appeal prior to May 20, 2015, the Board finds that a rating in excess of 30 percent is not warranted as the evidence does not show fracture of the surgical neck of the femur with false joint, fracture of the shaft or anatomical neck of the femur with nonunion, or functional impairment of the right hip disability that would be equally well served by an amputation with prosthesis; thus the preponderance of the evidence is against the assignment of a higher rating for this period on appeal.  All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.71a (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

2. Right Hip Scar

As noted above, the Veteran filed a claim for service connection for right hip scar on December 23, 2014.  The Veteran's service-connected right hip scar is rated non-compensable prior to May 13, 2016 pursuant to 38 C.F.R. § 4.118, DC 7802, and 10 percent disabling thereafter pursuant DC 7804.  The Veteran asserts entitlement to a compensable evaluation prior to May 13, 2016, and an evaluation in excess of 10 percent disabling thereafter.

A May 2015 VA examination shows that the Veteran's right hip scar was not manifested by pain or instability.  The examiner noted a vertical, linear incisional scar on the right hip and buttock that was soft, stable and without any keloid or fibrous band formation.  The scar measured 20 cm.  The scar was also found to not result in limitation of function or the Veteran's ability to work.

During a May 13, 2016 VA examination, the Veteran was diagnosed with multiple scars of the head and posterior trunk status post MVA.  The scar of the right hip were reported painful which the Veteran attributed to rubbing on his clothing.  No instability was found.  The examiner noted that the scar was superficial, non-linear, and measured 21.5 x .2 cm.  The approximate total area was noted as 4.3 cm.  No limitation of function was found due to any of the scars.  Additionally, the only scar found painful upon examination was the Veteran's right hip scar.

Initially, the Board notes that DC 7800 is not applicable here because that criterion evaluates impairment resulting from disfigurement of the head, face, or neck (parts of the body not here at issue).  Additionally, DC 7801 and 7802 are not for application as the Veteran's service-connected right hip scar does not cover an area at least 6 square inches.  Lastly, DC 7805 is not for application as the Veteran's right hip scar has not been shown to result in limitation of function.  

DC 7804 pertains to unstable or painful scars.  In relevant part, a 10 percent evaluation is assigned for one or two scars that are unstable or painful.  A 20 percent evaluation is assigned for three or four scars that are unstable or painful.  38 C.F.R. § 4.118, DC 7804 (2016).  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note (1).  If one or more scars are both unstable and painful, 10 percent is added to the evaluation that is based on the total number of unstable or painful scars.  Id., Note (2).  Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under DC 7804, when applicable.  Id., Note (3).   DC 7805 provides for scars to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118, DC 7805 (2016).

Prior to May 13, 2016, the Veteran does not meet the criteria for a compensable disability rating under DC 7804 as the scar was not shown to be manifested by pain or instability.  Additionally, as of May 13, 2016, the Veteran does not meet the criteria for a rating in excess of 10 percent as he has not been shown to have more than one painful or unstable scar.

Accordingly, the Veteran does not meet the criteria for a compensable rating for his service-connected right hip scar prior to May 13, 2016, or a rating in excess of 10 percent disabling thereafter.  All possibly applicable diagnostic codes have been considered in compliance with Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.118 DC 7801-7805 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub. nom. Thun v. Shinseki, 573 F.3d 1366 (Fed Cir. 2009).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted.  The evidence of record shows that, throughout the period on appeal, the Veteran's service-connected disabilities were adequately contemplated by the regular schedule rating criteria.  An evaluation in excess of those assigned are provided for certain manifestations of the Veteran's service-connected right hip disability and right hip scar, but the medical evidence reflects that those manifestations were not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorders.  The primary symptoms of the Veteran's right hip disability are pain, LOM and weakness.  The primary symptom of the Veteran's right hip scar is pain.  The Board notes that these symptoms have been specifically contemplated in the schedular ratings that have been assigned.  

Consequently, the Board finds that referral for extraschedular consideration is not required.  The schedular rating criteria also provide for higher ratings for more severe symptomatology, which are not shown.  Therefore, there is no need to consider the downstream consideration of whether there is marked interference with the Veteran's employment or frequent hospitalizations.  38 C.F.R. § 3.321(b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

Finally, the Board notes that the Veteran currently has a claim for TDIU that remains on appeal.  That claim is addressed in the Remand section below.

Earlier Effective Date

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  That is, the effective date of an award "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014).  However, in a claim for increased compensation, the effective date may date back as much as one year before the date of the application for increase if it is factually "ascertainable that an increase in disability had occurred" within that timeframe.  38 U.S.C. § 5100(b)(3) (West 2014); 38 C.F.R. § 3.400 (o)(2) (2016); see Gaston v. Shinseki, 605 F.3d 979, 982-83 (Fed. Cir. 2010) ("It is clear from the plain language of [section] 5110(b)(2) (now (b)(3)) that it only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim"); Hazan v. Gober, 10 Vet. App. 511, 519 (1997) (stating that an "increase" for this purpose is one to the next disability level); VAOPGCPREC 12-98 (Sept. 23, 1998).

Prior to March 24, 2015, a claim could be either a formal or informal written communication "requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  See 38 C.F.R. § 3.1 (p) (2014); see also 38 C.F.R. § 3.1 (p) (2016) (now providing that a "claim" must be submitted on an application form prescribed by the Secretary); 79 Fed. Reg. 57,696 (Sept. 25, 2014) (eliminating informal claims by requiring that, effective March 24, 2015, claims be filed on standard forms).  It has been held that intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing. . . . It follows logically that where there can be found no intent to apply for VA benefits, a claim for entitlement to such benefits has not been reasonably raised.  Criswell v. Nicholson, 20 Vet. App. 501, 503 (2006); see MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations requires a claimant to have intent to file a claim for VA benefits).  Thus, a claim, whether "formal" or "informal," must be "in writing" in order to be considered a "claim" or "application" for benefits.  See Rodriguez v. West, 189 F.3d 1351, 1354 (Fed. Cir. 1999).




1. Right Hip Scar

The Veteran filed a claim for service connection for right hip scar in a December 23, 2014 letter from his representative.  The Veteran asserts entitlement to an earlier effective date for the grant of his service-connected right hip scar.  Specifically, the Veteran asserts that the effective date should be consonant with the original effective date of his right hip disability, namely August 21, 1978.  Alternatively, the Veteran asserts that the effective date for his right hip scar should be consonant with the date he filed an increased rating for his right hip disability, namely June 2, 2006.  For reasons addressed below, the Board finds that the Veteran is not entitled to an earlier effective date based on either theory.

The Board will first address entitlement to an effective date of August 1978.  

The Veteran's representative asserts that the right hip scar should have been service-connected from his date of discharge from service because the scar was visible at the time of the March 1979 rating decision that granted service connection for right hip disability.  In adjudicating this claim, the implicit denial rule or implicit denial doctrine propounded by the Courts must be considered.

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied.  Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005).  The Federal Circuit subsequently held that when a claimant files more than one claim with the RO at the same time, if the RO acts on one claim but fails to specifically address the other, the second claim is deemed denied and the appeal period begins to run.  Deshotel v. Nicholson, 457 F.3d 1258, 1261 (Fed. Cir. 2006).  The United States Court of Appeals for Veterans Claims (Court), for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007).  The Court in Ingram  interpreted Deshotel and Andrews to stand for the proposition that, where a RO decision discusses a claim in terms sufficient to put the claimant on notice that it was being considered and rejected, then it constitutes a denial of that claim even if the formal adjudicative language does not "specifically" deny that claim.  Id.  The key question in the implicit denial inquiry is whether it would be clear to a reasonable person that VA's action that expressly refers to one claim is intended to dispose of others as well.  Adams v. Shinseki, 568 F.3d 956, 962-963 (Fed. Cir. 2009).

The Court has identified four factors for consideration when determining whether a claim was implicitly denied: (1) the relatedness of the claims; (2) whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied; (3) the timing of the claims; and (4) whether the claimant is represented.  Cogburn v. Shinseki, 24 Vet. App. 205, 212 (2010).

In September 1977, the Veteran was involved in a MVA in which he suffered a fracture of the inferior medial portion of the right femoral head with a small portion of the epiphysis fractured completely off.  The Veteran further suffered lacerations over his right eyebrow and temple.  Following the MVA, the Veteran underwent surgery for reduction and removal of the avulsion fracture of the femoral head.  The Veteran's June 1978 medical board examination noted that the Veteran was status post right femoral head fracture with open reduction, including a right hip surgical scar.  In September 1978, the Veteran filed a claim for service connection for "fractured hip" and "lacerations over right eye."  A March 1979 rating decision granted service connection for "residuals of right hip fracture dislocation" and "residuals of laceration scars of the right forehead and temple."  The Veteran was assigned separate non-compensable ratings, however, a combined 10 percent rating was granted effective August 21, 1978, the day after his separation from service.

After a review of the record, the Board finds that a sympathetic reading of the original claim encompassed all residuals related to his right hip fracture, including the surgical removal of his epiphysis and the resulting residual scar.  Notably, the March 1979 rating decision explicitly granted service connection for "residuals of right hip fracture dislocation."  The Board finds that use of the term "residuals" implicitly incorporated the surgical scar related to the removal of the avulsion fracture of the femoral head following the September 1977 MVA.  This is evident as other contemporaneous STRs incorporated the surgical scar in the list of right hip fracture residuals.

Turning to the first Cogburn factor, relatedness of the claims, the Board notes that the Veteran's claim of service connection included one claim for "right hip fracture," and one claim for "lacerations over right eye."  Thus, the Veteran sought two separate ratings and the rating based on right hip fracture can best be described as any resulting disability stemming from his right hip fracture.  This is evidenced by the March 1979 rating decision encompassing "residuals" of the right hip fracture.  

The second Cogburn factor is "whether the adjudication alluded to the pending claim in such a way that it could reasonably be inferred that the prior claim was denied."  Id at 212.  As noted above, the March 1979 rating decision explicitly granted service connection for residuals for which a non-compensable rating was assigned.  Thus, by rating the Veteran's right hip fracture residuals non-compensable, it logically follows that the Veteran was on notice that separate compensable ratings, whether based on LOM or residual scars, were additionally denied.

The third factor is the timing of the claims.  Id at 216-217.  When explaining this factor, the Court discussed whether claims were filed simultaneously or separately over the course of months or years.  Id.  The Court indicated that the timing factor supported implicit denial when the claims were filed simultaneously.  Id. at 216.  As noted above, the claim of service connection for right hip encompassed all residuals related to his right hip fracture.  Thus, the only possible finding is that the claims were filed simultaneously as they are inextricably intertwined.

The fourth Cogburn factor is whether the claimant was represented by an attorney. Where a Veteran is unrepresented, VA has a duty to sympathetically read all pleadings.  While this duty also applies to represented Veterans, the Court indicates that the duty may be heightened for unrepresented Veterans.  Id at 217.  It is unclear from the record whether the Veteran was represented at all at the time of his 1978 claim, a factor which would weigh in his favor.  However, as noted above, the Board has afforded the Veteran a sympathetic reading of his claim, and his claim for right hip scar residuals is deemed to have been raised in his 1978 claim for service connection.

The effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  

Based on all of the Cogburn factors discussed above and the facts of the case as set forth, the Board finds that the March 1979 rating decision implicitly denied the claim of service connection for right hip scar.  As a result, the same time frame afforded for appealing the denial of service connection for right hip fracture residuals equally applied to any claim for a separate rating for right hip scar; failure to appeal rendered the rating decision final.  Therefore, the earliest possible effective date for the grant of a separate compensable rating is June 2, 2006; the date the Veteran filed for an increased rating.

The Board will now address entitlement to an effective date of June 2, 2006.

As noted above, the Veteran's right hip fracture residuals have been shown to incorporate the residual surgical scar related to his right hip surgery.  Additionally, the Veteran's right hip fracture residuals were initially rated non-compensable effective the day after separation from service; August 1978.  The record shows that the Veteran's non-compensable rating for right hip disability continued until he received a compensable rating effective June 2, 2006, the date he requested an increased rating.  Moreover, the Veteran's right hip has been assigned two separate compensable ratings, a 30 percent rating for DJD (previously rated as residuals, right hip fracture dislocation), and a 10 percent rating based on LOM.

As noted above, the Veteran filed a claim for a separate disability rating for right hip scar on December 23, 2014.  The Board further notes that the Veteran had been assigned two separate ratings for his right hip scar, a non-compensable rating effective December 23, 2014, and a compensable 10 percent disability rating based on painful scar effective May 13, 2016.

The Veteran contends that he is entitled to a separate rating for right hip scar consonant with the date he filed his claim for a rating increase, June 2, 2006.  Initially, the Board notes that there is no entitlement to a separate rating if that rating is non-compensable.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.4 (2016).  Accordingly, the Board need not consider the issue of an earlier effective date for a non-compensable rating.  Thus, the appropriate inquiry on appeal is when entitlement to a separate compensable rating based on painful right hip scar began.

An April 2009 VA examination noted a well healed surgical right hip scar with no localized tenderness and no deformity.  A May 2015 VA examination shows that the Veteran's right hip surgical scar was not manifested by pain or instability.  The examiner noted a vertical, linear incisional scar on the right hip and buttock that was soft, stable and without any keloid or fibrous band formation.  The scar measured 20 cm.  The examiner found that the scar did not result in limitation of function.

A May 2013 VA examiner only evaluated the Veteran's scars associated with his head and face, which is not under review.  During a May 13, 2016 VA examination, the Veteran was diagnosed with multiple scars of the head and posterior trunk status post MVA.  The scars of the right hip were reported painful which the Veteran attributed to rubbing on his clothing.  No instability was found.  The examiner noted that the scar was superficial, non-linear, and measured 21.5 x .2 cm.  The approximate total area was noted at 4.3 cm.  No limitation of function was found due to any of the scars.

Based on a review of the evidence of record, the Board finds that the first evidence of a painful scar is the May 13, 2016 VA examination report.  As such, entitlement to a separate compensable rating for right hip scar did not arise until that date.

Accordingly, the earliest possible effective date for the grant of a separate compensable rating for right hip scar is the one already assigned, that is, the date a compensable rating became manifest.  The claim is denied.

2. Special Monthly Compensation

In this case, issue of SMC based on loss of use of one foot was raised and granted by the RO sua sponte in a May 2015 rating decision.  Pursuant to 38 U.S.C.A § 1114(k), the RO granted SMC based on a May 20, 2015 VA examination that found, in part, the Veteran's right lower extremity would be equally well served by amputation with prosthesis.  Other considerations included a right hip disability identified as "marked" and resulting in balance and propulsion difficulties.  

The Veteran asserts that the symptoms of his right hip disability, notably his gait pattern and his ability to control his balance and propulsion, existed prior to the May 2015 VA examination; thus, establishing entitlement to an effective date earlier than May 20, 2015.  For the reasons that follow, the Board finds that an effective date prior to May 20, 2015 for the grant of SMC based on loss of use of his right lower extremity is not warranted. 

With respect to the effective dates of awards of SMC, the Board notes that claims for SMC are by definition a type of increased (i.e., "special") compensation.  SMC is available when, as the result of a service-connected disability, a Veteran suffers additional hardships above and beyond those contemplated by the rating schedule.  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011); see also 38 U.S.C.A. § 1114(k)-(s) (West 2014).  A Veteran is presumed to be seeking the maximum benefit allowed by law or regulation; therefore, an appeal for a higher rating may include the inferred issue of entitlement to SMC even where the Veteran has not expressly placed entitlement to SMC at issue.  Akles v. Derwinski, 1 Vet.App. 118 (1991).  
Thus, claims for earlier effective dates for SMC are treated analogously to claims for earlier effective dates for increased ratings.  As noted above, the Veteran filed an increased rating claim for his right hip disability on June 2, 2006.  

Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2016).  The criteria for loss and loss of use of an extremity contained under 38 C.F.R. § 3.350(a)(2) are applicable.  38 C.F.R. § 3.350(b)(a) (2016).

After a review of the record, the Board finds that the Veteran is not entitled to an effective date earlier than the May 20, 2015 VA examination.  As noted above, the Board notes that the May 2015 VA examination is the first medical evidence establishing no effective function remained other than that which would be equally well served by amputation with prosthesis.  In fact, a VA examination conducted two years prior explicitly found that the functional impairment of the Veteran's right hip disability would not be equally well served by an amputation with prosthesis.  

As further noted above, the Board recognizes the Veteran's assertion that the May 2015 VA examiner based his opinion on the symptoms of his right hip disability including his gait pattern and his ability to control his balance and propulsion, and that those symptoms were present prior to that examination; thus warranting an earlier effective date based on those symptoms.  

While the Board agrees that the VA examiner based his opinion on those symptoms, the examiner's opinion was based on a culmination of multiple symptoms of the right hip disability including ROM findings, functional leg length discrepancy, pain, chronic flare-ups, weakness, fatigability and incoordination, reduction in muscle strength, and malunion with marked right hip disability.  However, many of these symptoms were not found present during the May 2013 VA examination including reduced ROM after repetitive use testing, reduced muscle strength, and leg length discrepancy.  Significantly, the May 2013 VA examiner did find that the Veteran required the use of a cane for ambulation and that he had a visibly altered and antalgic gait preventing any kind of lifting or sustained standing or walking.  Despite those findings (which the Veteran asserts demonstrates a loss of use) the examiner opined that the Veteran's right hip disability would not be equally well served by an amputation with prosthesis.

While the Veteran is competent to report his symptoms and functional limitations, he is not competent to provide a medical opinion in this case.  The issue of whether no effective function remains other than that which would be equally well served by an amputation is medically complicated, requiring knowledge and training in the overlap of multiple symptoms of the right lower extremity.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4; Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

Consequently, the Board assigns greater probative weight to the VA and private medical evidence of record and concludes that the preponderance of the evidence is against entitlement to SMC earlier than the May 20, 2015 VA examination based on loss of use of the right lower extremity.  Therefore, entitlement to an earlier effective date is denied.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

1. Leg Length Discrepancy

In letters dated October 2012, June 2016 and August 2016, the Veteran's representative asserted a separate rating pursuant to 38 C.F.R.§ 4.1a, DC 5275, for functional right lower extremity leg length discrepancy.  Specifically, the Veteran has asserted that he has a functional leg length discrepancy secondary to his right hip disability, caused by an abnormal gait and other symptoms related to the service-connected right hip disability.  As such, the Veteran seeks a separate rating on this basis.  The Board further notes that a rating based on shortening of the lower extremity is expressly not to be combined with other ratings for fracture or faulty union in the same extremity.  38 C.F.R. § 4.71a, DC 5275, Note (2016).

However, the Board further notes that the RO has interpreted and adjudicated this issue specifically as a claim for service connection.  Accordingly, the scope of the decision below is narrowly limited to a claim based on service connection and any issue of entitlement to a compensable rating is left to the RO as it is not properly before the Board.

A September 2000 private chiropractic examination noted Derifields leg length test results of "short Rt. 1/8" v. left gets 1.2" shot up."  A November 2008 VA medical record noted no leg length discrepancy in the supine position.  An October 2008 private chiropractic examination noted Derifields leg length test results  of "short Rt. 1/4" gets 1 1/2" long up."

An April 2009 VA examiner found no leg length discrepancy as measured from the anterior iliac crest to the medial malleolus or by observation when standing.  The Veteran was noted to walk with an antalgic gait that appeared to favor the right leg.  A May 2013 VA examiner found no leg length discrepancy, noted that the Veteran used a cane constantly and a walker regularly for ambulation, and further noted that he had a visibly altered and antalgic gait favoring the right hip.

During a May 2015 VA examination, the examiner found that based on an evaluation of gait, pelvic tilt and measurement of leg length, a diagnosis of functional leg length inequality was supported rather than a true anatomical length discrepancy.  The examiner opined that the functional leg length discrepancy was "at least as likely as not (50% or greater probability) proximately due to or the result of the Veteran's service connected condition."  The rationale was that the most common cause of a functional leg length inequality is hip dysfunction, loss of flexibility and abnormal ROM at the hip.  As such, the examiner found that the physical examination supported the findings of a functional leg length discrepancy.

In consideration of the evidence of record, the Board concludes that the Veteran is entitled to service connection for functional right lower extremity leg length discrepancy.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131 (West 2014); Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that interpretation of section 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In the present case, there is sufficient evidence the Veteran meets the threshold criterion for service connection of a current disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Specifically, a May 2015 VA examiner provided a diagnosis of functional leg length inequality.  Thus, the Veteran clearly has a current diagnosis and the remaining question is whether his functional leg length inequality disability is related to service. 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

Prior to the May 2015 VA examination, the Board notes that the Veteran did not have a diagnosis related to leg length discrepancy based upon prior measurements.  However, the May 2015 VA examiner provided a diagnosis of a functional leg length inequality based on an evaluation of gait, pelvic tilt and measurement of leg length.  The examiner additionally provided a nexus between that disability and the Veteran's service-connected right hip disability and he provided a persuasive rationale for his opinion.

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that his diagnosed functional leg length inequality is proximately due to or the result of his service-connected right hip disability.  Thus, service connection for functional leg length inequality, as secondary to service-connected right hip disability, is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

For the period prior to May 20, 2015, a rating in excess of 30 percent for right hip disorder is denied.

Entitlement to an initial compensable rating for right hip scar prior to May 13, 2016, and in excess of 10 percent disabling thereafter, is denied.

Entitlement to an effective date earlier than December 23, 2014, for the grant of service connection for right hip scar is denied.

Entitlement to an effective date earlier than May 20, 2015, for the grant of special monthly compensation (SMC) based on loss of use of the right lower extremity is denied.

Entitlement to service connection, to include on a secondary basis, for leg length discrepancy is granted.


REMAND

Unfortunately, another remand is required in this case.  In December 2015, the Board remanded this case and instructed the RO to obtain a VA examination with a social/industrial specialist in order to obtain an opinion regarding whether the Veteran is unemployable, even in a sedentary setting, as a result of his right hip disability.

A May 2016 VA examiner opined that the Veteran's service-connected disabilities, including DJD of the right hip, scars of the right hip and forehead and temple, either individually or in combination, "did not preclude substantially gainful employment prior to June 18, 2015."  In making this determination, the examiner considered the Veteran's statements that he retired in November 2003 due to his medical problems, including experiencing back and hip pain if he sat for too long.  The examiner further found that the service-connected scars minimally impacted the Veteran's ability to seek and maintain gainful employment prior to June 18, 2015, as demonstrated by the absence of medical care associated with pain or skin breakdown of his scars and the Veteran's lay statements agreeing with that assessment.  Lastly, the examiner found that in consideration of the Veteran's educational and training background, he had the potential for multiple types of employment.

As noted by the Veteran's representative, the RO was instructed to obtain a medical opinion as to employability prior to June 2015.  The Veteran contends that the VA examination was therefore inadequate.  The Board agrees, especially in consideration of evidence showing a worsening of his service-connected conditions during the May 2016 VA examinations.  

VA's duty to assist a claimant includes providing a medical examination or obtaining a medical opinion when an examination or opinion is necessary to make a decision on the claim.  38 U.S.C. § 5103A(d)(1) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  The medical examination provided must be thorough and contemporaneous and consider prior medical examination and treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, VA has a duty to ensure that any examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  


Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records from the Veteran not already associated with the file.

2. Then, schedule the Veteran for an examination with an industrial/occupational specialist.  The examiner must review pertinent documents in the Veteran's claims file including this Remand in connection with the examination and note in the examination report that such review has been accomplished.  A detailed history of the Veteran's educational experience and occupational training and experience should be obtained.  All indicated studies should be completed.  

Following a claims file review and examination, the specialist should opine as to whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities, including DJD of the right hip, status post femoral head fracture, and scars of the right hip, forehead and temple, either individually or in combination, preclude substantially gainful employment.

The examiner should specifically discuss the relevant medical evidence of record, including any functional impairment effecting his occupation noted during any and all VA examinations since June 2006, as well as the Veteran's lay statements of record, respecting his employability, as appropriate.

The examiner should, in the context of providing the opinion on employability, address the Veteran's work qualifications and employment history, as well as his level of education.  Any opinions provided should be without consideration of his age or any nonservice-connected disorders.
  	     
3. Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



Department of Veterans Affairs


